 

Exhibit 10.57

 

UNSECURED CONVERTIBLE PROMISSORY NOTE

AMENDMENT 1

 

 

This First Amendment (the "Amendment”) is to amend the following terms and
conditions of the Unsecured Convertible Promissory Note dated March 19, 2013,
(the “Original Note”) by and between Location Based Technologies, Inc., a Nevada
corporation (the "Company"), and Jeff Leu (the “Lender”) (each a, “Party” both
are, “Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and

 

WHEREAS, on March 19, 2013, the Company entered into an Unsecured Convertible
Promissory Note with the Lender (as the same may from time to time be further
amended, modified, supplemented or restated), in which the Lender invested
Seventy Five Thousand Dollars ($75,000) in the form of unsecured convertible
debt;

 

WHEREAS, the Parties desire to amend the Original Note as inducement for the
Lender to make a further investment of One Hundred Fifty Thousand Dollars
($150,000) pursuant to a Secured Promissiory Note entered into by and between
the Company and the Lender on January 21, 2014:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, the following
terms and conditions hereinafter set forth shall apply, and the parties hereto
covenant and agree as follows:

 

 

Section 1(a) shall be struck and replaced with the following:

 

a.     Upon the execution and delivery of this Note, the Lender shall disburse
to the Borrower the Principal Sum. All remaining amounts outstanding under this
Note shall mature and become due and payable in full on January 21, 2016 (the
"Maturity Date").

 

 

Section 5 shall be struck and replaced with the following:

 

5. Events of Default. If any of the events of default specified in this Section
shall occur, Holder may, so long as such condition continues, declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company, and any other obligations of the Borrower to
the Lender, shall become due immediately, without demand or notice:

 

a.     Default in the payment of the principal or unpaid accrued interest of
this Note when due and payable;

 

b.     Failure to issue shares of common stock of the Company within 10 days
after the Company’s receipt of a valid notice of conversion; or

 

c.     The Company shall: (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking: (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;

 

 
1

--------------------------------------------------------------------------------

 

 

d.     Any case, proceeding or other action shall be commenced against the
Company for the purpose of effecting, or an order, judgment or decree shall be
entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.(c) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days.

 

Section 6 shall be added:

 

1.     Security Interest. This Note is secured by a security interest granted to
the Lender pursuant to the Security Agreement dated January 21, 2014, by and
among the Borrower and the Lender. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Lender should be entitled to, among other relief to which the Lender
may be entitled hereunder or under any of the other documents executed in
connection herewith or and any other agreement to which the Borrower and Lender
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Lender to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. Immediately, upon
satisfaction of this Note (either by repayment or conversion), the security
interest granted to the Lender pursuant to the Security Agreement shall be
released unconditionally, fully and completely.

 

 

 

All other terms and conditions of the Original Note shall remain unchanged.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{Signature Page to Follow}

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment to the Original Note has been executed this
21st day of January, 2014.

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

By: _________________________

David M. Morse, CEO

 

Date: January 21, 2014

 

 

 

Lender:

 

 

 

By: _________________________

Jeff Leu     

 

Date: January 21, 2014

 

 

 

3